Case 1-19-46143-ess Doc1 Filed 10/10/19 Entered 10/10/19 11:41:35

Fill in this information to identify the case:

United States Bankruptcy Court for the:

| !
| ER TEN istric NEW VOR iC
| S District of eau |
|
i |

 

 

Case number (if known}: Chapter = a \y (] Check if this is an
. AW 3 amended filing
ane t \ \ G .
a 4 A
. 2
Official Form 201 tae”
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/16

 

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-individuals, is available.

1. Debtor’s name SO 20 FRu [1] FS G 4 RB Cor Pp

 

2. All other names debtor used U [ A}

in the last 8 years f

 

Include any assumed names,
trade names, and doing business
as names

3. Debtor’s federal Employer oY 33 O o D Z y

Identification Number (EIN) TUT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business
50-20 6nd Ser
Number Street Number Street
P.O. Box
on
WOODSIbE WY 11377
City Biate ZIP Code City State ZIP Code
Location of principal assets, if different from
— principal place of business
Cu Efus
County
Number Street
City State ZIP Code

5. Debtor's website (URL) NV / hy

|
orpotstion (including Limited Liability Company (LLC) and Limited Liability Parinership (LLP))
C) Partnership (excluding LLP)
C) Other. Specify:

6. Type of debtor

 

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Case 1-19-46143-ess Doc1 Filed 10/10/19 Entered 10/10/19 11:41:35

sw «= DOLD EQuipiés b3R> CORP,

Case number (it known)

 

Name

 

7. Describe debtor's business

A. Check one:

CJ} Health Care Business (as defined in 11 U.S.C. § 101(27A))
single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CQ) Railroad (as defined in 11 U.S.C. § 101(44))

(CQ Stockbroker (as defined in 11 U.S.C. § 101(53A))

LJ Commodity Broker (as defined in 11 U.S.C. § 101(6))

QO Clearing Bank (as defined in 11 U.S.C. § 781(3))

Q) None of the above

B. Check all that apply:

OQ Tax-exempt entity (as described in 26 U.S.C. § 501)

CI) investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

CJ investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http/Avww.uscourts. gov/four-digit-national-association-naics-codes .

 

s. Under which chapter of the
Bankruptcy Code is the
debtor filing?

Check one:

Chapter 7
CJ Chapter 9
Q) Chapter 11. Check all that apply.

() Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
4/01/19 and every 3 years after that).

L) The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}{B).

CJ A plan is being filed with this petition.

Q) Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

C) The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15{d) of the Securities
Exchange Act of 1934. File the Aflachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 17 (Official Form 201A) with this form.

C] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
12b-2.

) Chapter 12

 

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

If more than 2 cases, attach a
separate list.

Vine

UC] Yes. District When Case number
MM/ DD/YYYY

District When Case number
MM/ DD/YYYY

 

10, Are any bankruptcy cases
pending or being filed bya
business partner or an
affiliate of the debtor?

List all cases. If more than 1,
attach a separate list.

Official Form 201

Mone

Ch Yes. Debtor Relationship

District When
MM / DD /YYYY
Case number, if known

 

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2

 
Case 1-19-46143-ess Doc1 Filed 10/10/19 Entered 10/10/19 11:41:35

our ~=O20 EQuiries 63RD CORP

Name

 

Case number (if known)

11. Why is the case filed in this
district?

Check all that apply:
‘Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

CJ A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or have /Q No
possession of any real
property or personal property
that needs immediate

Q] Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)

 

 

 

 

 

 

 

 

 

attention?

(J It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

1] it needs to be physically secured or protected from the weather.

C] It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

C) Other

Where is the property?

Number Street
City State ZIP Code

Is the property insured?

O) No

C] Yes. insurance agency

Contact name
Phone
po Statistical and administrative information

 

13. Debtor’s estimation of Check one:

available funds () Funds will be available for distribution to unsecured creditors.

Latter any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 

 

. Yo 1-49 (J 1,000-5,000 C} 25,001-50,000
14. Estimated number of Q 50-99 Q) 5,001-10,000 Q) 50,001-100,000
ors Q) 100-199 © 10,001-25,000 C) More than 100,000
UO) 200-999
-$50,000 (2 $1,000,001-$49 million (2 $500,000,001-$1 billion

15. Estimated assets Q) $50,001-$100,000

CJ $100,001-$500,000
U $500,001-$1 million

LJ $10,000,001-$50 million
() $50,000,001-$100 million
LI $100,000,001-$500 million

CJ $1,000,000,001-$10 billion
C) $10,000,000,001-$50 billion
QC) More than $50 billion

 

Official Form 204

Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 3
Case 1-19-46143-ess Doc1 Filed 10/10/19 Entered 10/10/19 11:41:35

vem «= DZ EQuities G32. Coe?.

Name

 

Case number (i known)

 

; oo C1 $0-$50,000 Q) $1,000,001-$10 million (I $500,000,001-31 billion
16. Estimated liabilities $50,001-$100,000 Q $10,000,001-$50 million C $1,000,000,001-$10 billion
YB Stovcorsoneo (.} $50,000,001-$100 million CJ} $10,000,000,001-$50 billion
[J $500,001-$1 million L} $100,000,001-$500 million CI More than $50 billion

 

|| Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of # The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of

 

 

 

 

 

 

 

 

 

 

 

 

debtor petition.

a | have been authorized to file this petition on behalf of the debtor.

= | have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

“
Execujé onl U { PAG
MM /D
} —
NAR day SHAno Fa why
ignature of authorized representative of debtor Printed name /
we OPPONMATE SECRETAL
Title / /
18. Signature of attorne
g ° y x Date

Signature of attorney for debtor MM /DD /YYYY
Printed name
Firm name
Number Street
Gity State ZIP Code
Contact. phone Email address
Bar number State

 

Official Form 20% Voluntary Petition for Non-Individuals Filing for Bankruptcy page 4
Case 1-19-4649R SRD BIATES SANK AEGERY1O/19 11:41:35
EASTERN DISTRICT OF NEW YORK

www. nveb.uscourts.gov

 

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): 5020 EQu IT}ES E3™ CORP. CASE NO.:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure concerning
Related Cases, to the petitioner’s best knowledge, information and belief:

 

 

[NOTE: Cases shall be deemed “Related Cases” for purposes E.D.N.Y LBR 1073-1 and E.D.N.Y LBR 1073-2 if the earlier case was pending at
any time within eight years before the filing of the new petition, and the debtors in such cases (i) are the same; (ii) are spouses or ex-spouses; (iti)
are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a partnership and one more of its general
partners; (vi) are partnerships which share one or more common general partners; or (vii) have, or within 180 days of the commencement of either
of the Related Cases had, an interest in property that was or is included in the property of another estate under 11 U.S.C. § 541(a).]

NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
1 THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

 

CASE PENDING: (YES/NO): [Jf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

e SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

e SCHEDULE A/B: ASSETS —- REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

 

CASE PENDING: (YES/NO): [f closed] Date of Closing:

 

 

CURRENT STATUS OF RELATED CASE:
, (Discharged/awaiting discharge, confirmed, dismissed, etc.

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

e SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

« SCHEDULE A/B: ASSETS ~ REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 
Case 1-19-46143-ess Doc1 File@ypap/19 Entered 10/10/19 11:41:35

DISCLOSURE OF RELATED CASES (cont’d)

CASE NO.: JUDGE: DISTRICT/DIVISION:

 

 

CASE PENDING: (YES/NO): Uf closed] Date of Closing:

 

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.

 

MANNER IN WHICH CASES ARE RELATED: (Refer to NOTE above):

 

SCHEDULE A/B: PROPERTY "OFFICIAL FORM 106A/B - INDIVIDUAL” PART 1 (REAL PROPERTY):
REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 1” WHICH WAS ALSO LISTED IN SCHEDULE “A/B” OF
RELATED CASES:

 

SCHEDULE A/B: ASSETS — REAL PROPERTY "OFFICIAL FORM 206A/B - NON-INDIVIDUAL” PART 9 (REAL
PROPERTY): REAL PROPERTY AS LISTED IN DEBTOR’S SCHEDULE “A/B — PART 9” WHICH WAS ALSO LISTED IN
SCHEDULE “A/B” OF RELATED CASES:

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:
I am admitted to practice in the Eastern District of New York (Y/N):
CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case pending or pending at any time, except as

indicated elsewhere on this form. fp,

Signature of Debtor’s Attorney SH} of Pro-se Or

50-20 Lone bleep

Mai Le, Address of Debtor/Petitioner

Weabacdte New i [1379

City, State, Zip Code

SHANNON FIL [Daf Qype. Com
Email Address

Sll-Sdo -o of &

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or
the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result.
Case 1-19-46143-ess Doc1 Filed 10/10/19 Entered 10/10/19 11:41:35

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In Re: Case No.
Sogo EQuines 63% Chapter 7
CORP.

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that the
creditor matrix/list of creditors submitted herein is true and correct to the best of his or her
knowledge.

Dated: [ O / a0] 7

 

 

 

Debtor (/
Joint Debtor

s/

Attomey for Debtor

USBC-44 Rev. 11/15
Case 1-19-46143-ess Doci1 Filed 10/10/19

GREEN TREE SERVICING LLC
WILMINGTON SAVINGS FUND

C/O Knuckles, Komosinski & Manfro, LLP
565 Taxter Road, Suite 590

Elmsford, NY 10523

Entered 10/10/19 11:41:35
Case 1-19-46143-ess Doc1 Filed 10/10/19 Entered 10/10/19 11:41:35

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

In re: > OD O ER UIT 1S Case No.
(>no Corer Chapter 7]
Debtor(s)
x

AFFIRMATION OF FILER(S)
All individuals filing a bankruptcy petition on behalf of a pro se debtor(s), must provide the following
information:
Name of Filer: S +}. Bie OD NY Eirib HY
Address: 3) Buchnmn STREET, MEEMm~T, NY I1S90

Email Address: SYAnon Fr yay CmnAIL.cCom
Phone Number: Olb ) S2o- 6012

Name of Debtor(s): S( Odo Cpe 6 3 ILD Cx Pe

 

CHECK THE APPROPRIATE RESPONSES:
ASSISTANCE PROVIDED TO DEBTOR(S):

I PREPARED THE PETITION AND/OR ASSISTED WITH THE PAPERWORK BY DOING
THE FOLLOWING:

 

 

Pn | DID NOT PROVIDE THE PAPERWORK OR ASSIST WITH COMPLETING THE FORMS.

FEE RECEIVED:

Le 1 WAS NOT PAID.

I WAS PAID.

Amount Paid: $

I/We hereby affirm the information above under the penalty of perjury.

 
  

Dated: [oO [> Dl

Filer’s Signature |
